   Case 5:18-cv-05231-TLB Document 1                 Filed 11/19/18 Page 1 of 6 PageID #: 1
                                                                             ORIGINAL
                                                                                    US DISTRICT COURT
                                                                                  WEsTBR.N DIST ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT                                   FILED
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION                                      NOV 19 2018
                                                                                 iUGLAs F. YOUNG, Clerk
John Leato,                                                                                Deputy Clerk



                        Plaintiff,                  : Civil Action No.:    )Qr &,':) \
       v.
                                           : COMPLAINT AND DEMAND FOR
Enhanced Recovery Corporation; and DOES 1- : JURY TRIAL
10, inclusive,

                        Defendants.


                                           COMPLAINT

       For this Complaint, the Plaintiff, John Leato, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendants' repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), Arkansas Fair Debt Collection

Practices Act, A.C.A. § 17-24-501, et seq. ("AFDCPA") in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                              PARTIES

        4.       The Plaintiff, John Leato ("Plaintiff'), is an adult individual residing in Pea

Ridge, Arkansas, and is a "consumer" as the tennis defined by 15 U.S.C. § 1692a(3) and A.C.A.

§ 17-24-502(2).
   Case 5:18-cv-05231-TLB Document 1                  Filed 11/19/18 Page 2 of 6 PageID #: 2



       5.      Defendant Enhanced Recovery Corporation ("Enhanced"), is a Florida business

entity with an address of 8014 Bayberry Road, Jacksonville, Florida 32256, operating as a

collection agency, and is a "debt collector" as the term is defined by 15 U.S.C. § 1692a(6),

A.C.A. § 17-24-502(5)(A).

       6.      Does 1-10 (the "Collectors") are individual collectors employed by Enhanced and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

        7.     Enhanced at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        8.     The Plaintiff allegedly incurred a financial obligation (the "Debt") to an original

creditor (the "Creditor").

        9.     The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a "debt" under 15

U.S.C. § 1692a(5) and A.C.A. § 17-24-502(4).

        10.    The Debt was purchased, assigned or transferred to Enhanced for collection, or

Enhanced was employed by the Creditor to collect the Debt

        11.    The Defendants attempted to collect the Debt and, as such, engaged in

"communications" as defined in 15 U.S.C. § 1692a(2) and A.C.A. § 17-24-502(1).

    B. Enhanced Engages in Harassment and Abusive Tactics

        12.     Within the last year, Enhanced began contacting Plaintiff in an attempt to collect

the Debt from Plaintiffs son-in-law (the "Debtor").

        13.     Plaintiff informed Enhanced the Debtor could not be reached at his telephone and

requested Enhanced cease calls to him.

                                                  2
      Case 5:18-cv-05231-TLB Document 1               Filed 11/19/18 Page 3 of 6 PageID #: 3



         14.   Nonetheless, Enhanced continued placing calls to Plaintiff in an attempt to collect

the Debt causing a great deal of frustration and distress.

      C. Plaintiff Suffered Actual Damages

         15.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants' unlawful conduct.

         16.    As a direct consequence of the Defendants' acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                    COUNTI
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT -
                             15 U.S.C. § 1692, et seq.

         17.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         18.    The Defendants' conduct violated 15 U.S.C. § 1692b(l) in that Defendants

contacted third parties for purposes other than to confirm or correct location information.

         19.    The Defendants' conduct violated 15 U.S.C. § 1692b(3) in that Defendants

contacted third parties in regards to the debt on numerous occasions, without being asked to do

so.

         20.    The Defendants' conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

         21.    The Defendants' conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.



                                                  3
      Case 5:18-cv-05231-TLB Document 1               Filed 11/19/18 Page 4 of 6 PageID #: 4



         22.   The Defendants' conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

         23.   The Defendants' conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

         24.   The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

         25.   The Plaintiff is entitled to damages as a result of Defendants' violations.

                              COUNT II
 VIOLATIONS OF THE ARKANSAS FAIR DEBT COLLECTION PRACTICES ACT-
                       A.C.A. § 17-24..501 1 et se9.

         26.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         27.   The Defendants' conduct violated A.C.A. § 17-24-503(1) in that Defendants

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information.

         28.   The Defendants' conduct violated A.C.A. § 17-24-503(1) in that Defendants

contacted third parties for purposes other than to confirm or correct location information.

         29.   The Defendants' conduct violated A.C.A. § 17-24-503(3) in that Defendants

contacted third pruiies in regards to the debt on numerous occasions, without being asked to do

so.

         30.   The Defendants' conduct violated A.C.A. § 17-24-505(a) in that Defendants

engaged in behavior the natural consequence of which was to harass, oppress, or abuse the

Plaintiff in connection with the collection of a debt.



                                                  4
   Case 5:18-cv-05231-TLB Document 1                   Filed 11/19/18 Page 5 of 6 PageID #: 5



         31.   The Defendants' conductviolatedA.C.A. § 17-24-505(b)(5)inthatDefendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

         32.   The Defendants' conduct violated A.C.A. § l 7-24-506(a) in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

         33.   The Defendants' conduct violated A.C.A. § 17-24-507(a) in that Defendants used

unfair and unconscionable means to collect a debt.

         34.   The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the AFDCP A, including every one of the above-cited provisions.

         35.   The Plaintiff is entitled to damages as a result of Defendants' violations.


                                  COUNT Ill
        VIOLATIONS OF THE ARKANSAS DECEPRIVE TRADE PRACTICES ACT-
                            A.C.A. § 4-88-101, et seq.

         36.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         37.    The Defendants' actions constitute unfair or deceptive trade practices within the

meaning of the Arkansas Deceptive Trade Practices Act, as defined by A.C.A. § 4-88-101 et seq.

         38.    As the result of Defendants' violations, the Plaintiff is entitled to injunctive relief

and to recover actual damages and reasonable attorney's fees and costs.

                                      PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                    1. Actual damages pursuant to 15 U,S.C. § 1692k(a)(l) and A.C.A. § 17-24-

                        512(a)(1) against the Defendants;


                                                   5
   Case 5:18-cv-05231-TLB Document 1               Filed 11/19/18 Page 6 of 6 PageID #: 6



                2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                   A.C.A. § 17-24-512(a)(2)(A) against the Defendants;

                3. Costs oflitigation and reasonable attorney's fees pursuant to 15 U.S.C. §

                    1692k(a)(3) and A.C.A. § 17-24-512(3);

                4. Actual damages pursuant to A.C.A. 4-88-113(±) against the Defendants;

                5. Costs oflitigation and reasonable attorney's fees pursuant to A.C.A. 4-88-

                    l 13(f) against the Defendants;

                6. Actual damages from the Defendants for all damages including emotional

                   distress suffered as a result of the intentional, reckless, and/or negligent

                   FDCPA violations in an amount to be determined at trial for the Plaintiff;

                7. Punitive damages; and

                8. Such other and further relief as may be just and proper.

                   TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: November 8, 2018




                                            43 Danb     Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            Attorneys for Plaintiff




                                               6
